COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-141-CV

IN RE RICHARD LEE BOWEN                                                RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of habeas corpus and

is of the opinion that the petition is moot because relator is no longer confined.

Accordingly, relator’s petition for writ of habeas corpus is dismissed as moot.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: LIVINGSTON, WALKER, and MEIER, JJ.

DELIVERED: May 26, 2009




   1
       … See Tex. R. App. P. 47.4.